Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 and 16-18 are withdrawn. Claim 12 is cancelled. Claims 11 and 13-15 are currently under review. 

Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. The Applicant argues on page 5 of the remarks that a person skilled in the art would not have used Johnson to modify Zhou’s invention because there is no motivation to do so. The Office disagrees. Zhou mentions in paragraph 14 that image retention tends to occur as a result of insufficient greyscale driving related to temperature. Although Zhou does not recite the specifics of image retention with respect to temperature, Johnson is referenced to teach the specifics. Johnson teaches an embodiment for minimizing image retention (¶39) by applying a “top-up” approach, where the display response is strongly temperature-dependent (¶42). Johnson teaches in paragraph 43 that “the "top-up" pulse will be provided after a given period of time, depending upon the rate at which the gray levels drift. In many situations, the user will be able to accept a considerable drift in the brightness before a disturbing reduction in image quality is perceived, especially if the drift is gradual”, which is interpreted as a top-up pulse is provided when the rate at which gray levels drift is high caused by higher temperatures. The claim limitations do not mention a specific predetermined temperature. Therefore, Zhou in combination with Johnson teaches the limitations of claim 1 as argued. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Pub. No.: US 2007/0080926 A1) hereinafter referred to as Zhou in view of Johnson et al. (Pub. No.: US 2005/0152020 A1) hereinafter referred to as Johnson.
With respect to Claim 11, Zhou teaches a method of driving a bistable electro-optic display having a plurality of pixels (¶1) wherein, in a pixel undergoing a white-to-white transition and lying adjacent at least one other pixel undergoing a readily visible transition (¶11 and fig. 2a-2b, the background remains white), there is applied to the pixel one or more balanced pulse pairs subsequent to at least one top-off pulse (fig. 7; ¶47-48, S2: shaking pulses: balanced pulse pairs and ED1: drive pulse: top-off pulse), wherein each balanced pulse pair comprises a pair of drive pulses of opposing polarities such that the net impulse of the balanced pulse pair is substantially zero (¶42, insufficient to significantly change the optical state is the same as being substantially zero).
Zhou does not explicitly state that wherein the combination of one or more balanced pulse pairs and at least one top-off pulse is applied only when the display is above a predetermined temperature however Zhou teaches image retention which occurs as a result of insufficient greyscale driving and is related to temperature (¶14, image retention is known as normal or bulk image retention, which tends to occur as a result of insufficient greyscale driving, related to various parameters like temperature, image history, and dwell time). 
(fig. 4; ¶21) of driving an electro-optic display (figs. 1-2; ¶18-19) having a plurality of pixels wherein at least one top-off pulse (¶9; ¶37) is applied only when the display is above a predetermined temperature (¶42-43). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Zhou, wherein the top-off pulse of Johnson replaces drive pulse/ED1: top-off pulse of Zhou resulting in the combination of one or more balanced pulse pairs and at least one top-off pulse is applied only when the display is above a predetermined temperature, as taught by Johnson so as to improve the brightness and contrast of the display (¶8). 
With respect to Claim 13, claim 11 is incorporated, Zhou teaches wherein the top-off pulse comprises a single white-going drive pulse (fig. 7).
With respect to Claim 14, claim 11 is incorporated, Zhou teaches where only a single top-off pulse is applied to the pixel (fig. 7).
With respect to Claim 15, claim 11 is incorporated, Zhou discloses an electro-optic display arranged to carry out the method of claim 11 (¶37; an electrophoretic display is a type of electro-optic display).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V LUI whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DONNA V LUI/Examiner, Art Unit 2621   

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621